Citation Nr: 9901643	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-25 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral inguinal 
hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to July 
1957.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDING OF FACT

The claims of entitlement to service connection for bilateral 
hearing loss and bilateral inguinal hernias are not 
plausible.


CONCLUSION OF LAW

The claims for service connection for bilateral hearing loss 
and bilateral inguinal hernias are not well grounded.  
38 U.S.C.A. § 5107(a)(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The National Personnel Records Center (NPRC) has reported 
that the veteran's service medical records may have been 
destroyed in its July 1973 fire.  Efforts to reconstruct his 
service medical records were unsuccessful.  They indicated 
that the veteran needed to provide additional information, as 
there were no clinical records available.  The veteran was 
contacted by the RO in June 1994 and requested to supply the 
information requested by the NPRC.  In July 1994, the veteran 
responded that he was unable to provide any further 
information.  It was indicated on the veteran's DD Form 214 
that his military occupational specialty (MOS) was a 
structure specialist.

During a February 1978 private otological examination, the 
veteran indicated that he held a position where he was 
exposed to moderate or excessive noise and had never worn any 
hearing protection at that time.  He also indicated that he 
went hunting or trapshooting.  The accompanying audiometric 
examination showed evidence of some hearing loss.  Subsequent 
periodic private audiometric examinations, dated to January 
1990, showed similar findings.  The January 1990 hearing test 
record noted that the veteran should wear protection.

The private treatment records of William L. Fowles, M.D., 
dated from September 1992 to January 1994 reported that the 
veteran complained of groin pain in October 1993 after 
lifting sandbags from his truck.  He had bilateral inguinal 
hernias that were easily reducible.  

In November 1993, the veteran underwent surgery to repair 
bilateral inguinal hernias and an umbilical hernia at the St. 
Francis Medical Center.  The history and physical examination 
report indicated that the veteran's bilateral inguinal 
hernias had been present for several months and that he was 
lifting sandbags in early October 1993 when he noticed he had 
the hernias.  

During his February 1994 VA compensation examination, the 
veteran stated that a small right inguinal hernia was found 
at the time of his basic training examination.  He completed 
basic training without incident.  Afterwards, an examination 
re-established the existence of his right inguinal hernia and 
he stated that he was placed on light duty for the rest of 
service with no exercise or heavy lifting.  While he was 
serving in West Germany, a left inguinal hernia was discerned 
and he was provided a truss to wear for the remainder of his 
service.  The veteran stated that after discharge he did very 
well until November of the previous year when he underwent 
surgical repair after increasing problems of pain and 
swelling.  The examiner diagnosed bilateral inguinal hernias 
with subsequent surgical repair without significant sequel.

A February 1994 VA report of the veterans audiological 
examination shows:





HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
30
40
75
85
80
70
LEFT
20
45
85
85
80
73

He had speech recognition of 60 percent in his right ear and 
28 percent in his left ear.  He was assessed with mild to 
severe mixed hearing loss in his right ear and moderate to 
severe hearing loss in his left ear.

During his June 1995 personal hearing, the veteran testified 
that he was not issued hearing protection during his basic 
training when he was undergoing firearms training and had to 
crawl through barb-wired fields underneath machine gun fire 
and around demolition charges.  His military occupational 
specialty was as an engineer and he spent the remainder of 
his service building roads, using jackhammers, saws, air 
compressors and other heavy equipment.  He denied using 
hearing protection at the time.  While he was exposed to 
excessive noises during his employment after service, he was 
told that he had already lost hearing at that time.  That was 
when he first began working on an assembly line making 
tractors in 1971.  He denied any hearing loss prior to 
service.  He testified that he had a hernia when he entered 
service and that he was given a truss to wear while serving 
in Germany as well as being placed on a light duty profile as 
a result.  He stated that the hernia bothered him a lot while 
in the service and he was given medication for the pain and 
wore his truss every day.  He also wore his truss after 
service and stated that a company physician, Dr. Crofet, told 
him to continue to wear his truss and that when Dr. Crofet 
retired, Dr. Fowler took over the practice.  He stated that 
surgical repair of his hernias finally became a necessity.

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Additionally, service connection may be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d)(1998).  

Under 38 C.F.R. § 3.385 (1998), impaired hearing will be 
considered to be a disability when the auditory threshold for 
any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies, 500, 1,000, 
2,000, 3,000 or 4,000 hertz are 26 decibels or greater; or 
when the speech recognition score is lower than 94 percent.

The United States Court of Veterans Appeals (Court) has 
recently indicated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b)(1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Id. at 498.

As noted previously, the veterans service medical records 
are not of record.  The Court has held that, where the 
service medical records are presumed destroyed, the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Board is satisfied that the evidence of record shows that 
VA has made every effort to secure service records for the 
veteran, including contacting the veteran for more 
information.

Before the Board may address the merits of the veterans 
claims it must, however, first be established that the claims 
are well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107].  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the claim is not well grounded there is no 
duty to assist.  Struck v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

The veteran contends that he currently has bilateral hearing 
loss as a result of his inservice acoustic trauma.  Bilateral 
hearing loss is established by the VA audiometric findings in 
February 1994.  Moreover, he has been diagnosed with mixed 
hearing loss in his right ear and moderate to severe hearing 
loss in his left ear.  However, the veteran has not presented 
medical evidence attributing his hearing loss to acoustic 
trauma or linking it to any acoustic trauma suffered in 
service or any other incident therein.  Furthermore, evidence 
of record clearly indicates that the veteran was exposed to 
moderate or excessive noise subsequent to service.  While the 
veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board finds that the veterans claim 
for service connection for bilateral hearing loss is not well 
grounded.

With regard to the veterans claim of entitlement to service 
connection for bilateral inguinal hernias, although the 
veteran alleges a right inguinal hernia pre-existed service 
and was aggravated during service and his left inguinal 
hernia was incurred inservice, he has not presented competent 
evidence that his bilateral inguinal hernias were incurred or 
aggravated in service.  In this regard, the Board notes that 
while the VA examination report shows the veterans reported 
history of inservice bilateral inguinal hernias, evidence, 
which is simply information recorded by a medical examiner 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, 
while the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Although the veteran has alleged that 
he exhibited symptomatology of bilateral inguinal hernias 
inservice and was required to wear a truss since service, 
there is no competent evidence to support his contentions.  
There is no evidence that he sought medical treatment for his 
inguinal hernias prior to October 1993, almost forty years 
after his discharge, and there is no medical opinion linking 
his bilateral inguinal hernias to service or any incident 
therein.  Moreover, the October and November 1993 private 
medical records, done for treatment purposes prior to the 
inception of the veterans claim, clearly indicate that he 
had inguinal hernias only for several months prior to his 
surgery and do not indicate that he wore a truss prior to the 
October 1993 incident when he lifted the sandbags.  Clearly 
these medical records are against the veterans claim.  
Therefore, the Board finds that the claim for service 
connection for bilateral inguinal hernias is not well 
grounded.

The Board notes that during the veterans June 1995 personal 
hearing, he testified that Dr. Crofet, a company 
physician, had advised him to continue to wear his truss.  
The veteran also testified that he first worked at this 
company in 1971.  In connection with the search for 
documents, the duty to assist is limited to specifically 
identified documents that by their description would be 
facially relevant and material to the claim.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  Dr. Crofets 
treatment records would not have been before the 1970s and, 
from the veterans own testimony, could not have established 
that the veteran had bilateral inguinal hernias since his 
service discharge and thus, such records would not be 
relevant to his claim.  

Although the Board has considered and denied the veterans 
claims on a ground different from that of the RO, that is, 
whether the claims are well grounded rather than whether he 
is entitled to prevail on the merits, the veteran has not 
been prejudiced by the Boards decision.  In assuming that 
the claims were well grounded, the RO accorded the veteran 
greater consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the veterans claims are well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the veteran.  
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).


ORDER

Evidence of well grounded claims not having been submitted, 
the veterans claims of entitlement to service connection for 
bilateral hearing loss and bilateral inguinal hernias are 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
